Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered September 23, 2013, which denied plaintiffs motion for summary judgment, unanimously reversed, on the law, without costs, and the motion granted.
The motion court improperly denied plaintiffs motion for partial summary judgment on the ground that it was premature, based on the fact that depositions had not yet been conducted (see Griffin v Pennoyer, 49 AD3d 341 [1st Dept 2008]). Plaintiff, a passenger in defendants’ taxicab, demonstrated his entitlement to judgment as a matter of law on the issue of liability, with evidence that, while it was snowing heavily, defendant driver suddenly and without warning made a sharp turn and lost control of the taxicab, which left the roadway and struck a wall. Defendant driver did not submit an affidavit in opposition to the motion, although he was the party presumably with knowledge of any nonnegligent reasons for the accident, thus failing to raise any question of fact (see Soto-Maroquin v Mellet, 63 AD3d 449, 450 [1st Dept 2009]). Defendants submitted only their attorney’s affirmation in opposition to plaintiffs motion, which did not provide any explanation for the accident and, in any event, was insufficient to raise a triable issue of fact (see Johnson v Phillips, 261 AD2d 269, 270 [1st Dept 1999]).
Concur — Mazzarelli, J.P., Sweeny, Andrias, DeGrasse and Richter, JJ.